IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-81,510-01


EX PARTE SHERON GABRIEL TERRELL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 11CR1752 IN THE 56TH JUDICIAL DISTRICT COURT

FROM GALVESTON COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk of
the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte Young, 418
S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of cocaine and
sentenced to thirteen years' imprisonment.  The First Court of Appeals affirmed his conviction. Terrell v.
State, 01-12-00404-CR (Tex. App.-Houston [1st Dist.], January 7, 2014).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel failed
to timely notify Applicant that his conviction had been affirmed. 
 Appellate counsel filed an affidavit with the trial court.  The trial court has entered findings of fact
and conclusions of law that appellate counsel failed to timely notify Applicant that his conviction had been
affirmed.  The trial court recommends that relief be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim.
App. 1997).
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for
discretionary review of the judgment of the First Court of Appeals in Cause No. 01-12-00404-CR that
affirmed his conviction in Cause No. 11CR1752 from the 56th Judicial District Court of Galveston County. 
Applicant shall file his petition for discretionary review with this Court within 30 days of the date on which
this Court's mandate issues.
Delivered: June 25, 2014

Do not publish